IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-20872
                       USDC No. H-95-CV-4012
                           (H-90-CR-25-1)
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

FRANK EUGENE MURRY,

                                      Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                       - - - - - - - - - -
                         February 2, 1996

Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     This case is here on a motion to proceed in forma pauperis

(IFP) on appeal.   Murry filed this motion under 28 U.S.C. § 2255

seeking to set aside his conviction for being a felon in

possession of a firearm, arguing that 18 U.S.C. § 922(g)(1) is

unconstitutional because Congress exceeded its authority under

the Commerce Clause.   We have reviewed the record and the

district court's opinion and find no issue of arguable merit.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-20872
                                -2-

Accordingly, we deny IFP and dismiss the appeal as frivolous.   28



U.S.C. § 1915(a); Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5th Cir. R. 42.2.

     We caution Murry that any additional frivolous appeals filed

by him will invite the imposition of sanctions.   To avoid

sanctions, Murry is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     IFP DENIED, APPEAL DISMISSED AS FRIVOLOUS.